Citation Nr: 0606135	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  96-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1948 to 
March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which discontinued the veteran's 
Vocational Rehabilitation services, apparently because of his 
failure to cooperate.  A Notice of Disagreement was received 
in August 1995.  A Statement of the Case was issued in 
January 1996.  A timely appeal was received.  In July 1996 
and July 2000, the veteran presented testimony at RO and 
Travel Board hearings, respectively.

In January 2001, the Board remanded the veteran's claim for 
additional development and VA process.  The RO apparently 
then determined the veteran was cooperating, but continued to 
deny entitlement to the benefit sought, (evidently because a 
bachelor's degree was not deemed needed for entry into 
suitable employment).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2000, the veteran appeared and testified at a Travel 
Board hearing before a Veterans Law Judge.  The Veterans Law 
Judge who conducted that hearing is no longer employed by the 
Board.  The veteran has not been apprised of this fact. He is 
hereby informed that the law provides that the Veterans Law 
Judge who conducts a hearing in a case shall participate in 
the final determination of a veteran's claim, and the veteran 
has the right to testify at a new hearing before another 
Veterans Law Judge. See 38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2005) ("The Member or Members who conduct 
the [Board] hearing shall participate in making the final 
determination of the claim...").  

The Board finds, however, that the record already indicates 
the veteran's desire for a hearing.  On his VA Form 9 filed 
in August 2003, the veteran indicated that he desired a Board 
hearing at the RO on his appeal.  Thus on remand the veteran 
should be scheduled for the earliest opportunity for a Travel 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for a 
hearing before a member of the Board at the RO 
in accordance with applicable procedures. The 
veteran and his representative should be 
provided with notice as to the time and place 
to report for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration.  
The purpose of this remand is to ensure due 
process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

